Citation Nr: 0517914	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  92-55-010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a combined rating in excess of 30 percent for 
right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1975 to August 1979.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
1989 rating decision of the Atlanta, GA Regional Office (RO) 
of the Department of Veterans Affairs (VA). 


FINDINGS OF FACT

The veteran's service connected right knee disability is 
manifested by severe instability and by arthritis with 
painful motion; a compensable limitation of flexion or 
extension is not shown.   


CONCLUSION OF LAW

A 40 percent combined rating (based on a formulation of 30 
percent for instability and 10 percent for arthritis with 
painful motion) is warranted for the veteran's service 
connected right knee disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5003, 
5010, 5257, 5260, 5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies in 
the instant case.  The Board finds that the mandates of the 
VCAA are met.  The veteran has been advised of VA's duties to 
notify and assist in the development of the claim.   VA 
letters in April 2001 and February 2004 informed him of his 
and VA's responsibilities in claims development and of the 
type of evidence needed to establish his claim.  The initial 
rating decision in December 1989, a February 1990 statement 
of the case (SOC), subsequent rating decisions in November 
1996, July 1998 and October 2002, and supplemental SOCs in 
December 1990, September 1991, November 1996, July 1998, 
October 2002 and December 2004 notified the veteran of 
applicable laws and regulations, of what the evidence showed, 
and why the rating for his condition was either continued or 
increased.  While notice did not precede the initial 
determination in this matter (as the VCAA had not yet been 
enacted) it was provided prior to the RO's last review, and 
the claimant has had ample opportunity to respond/supplement 
the record.  He is not prejudiced by any notice timing 
deficiency. 

Regarding notice content, while the veteran was not advised 
verbatim to submit everything he had pertinent to his claim, 
both the April 2001 and February 2004 letters asked him to 
either submit or identify (for VA to obtain) any additional 
evidence.  This was equivalent to advising the veteran to 
submit everything he had pertinent to the claim.  There is no 
further duty to notify.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and records of relevant knee 
treatment and asked him to submit or identify any additional 
medical evidence that would support his claim.  VA also 
arranged for examinations of the right knee in October 1989, 
July 1994, November 1997, March 1999 and March 2004.    The 
veteran has not identified any additional evidence pertinent 
to his claim.  VA's assistance obligations are met.  No 
further assistance to the veteran is required.  He is not 
prejudiced by the Board's proceeding with appellate review.

Factual Background

Service connection for the veteran's right knee disability 
was initially granted with a 10 percent rating for traumatic 
arthritis effective October 1982.  This rating was continued 
by the December 1989 rating decision on appeal.  The 
undersigned subsequently remanded the claim to the RO in June 
1994 (to update the record and provide a VA orthopedic 
examination).  This examination was conducted in July 1994.  
In a November 1996 rating decision, the RO increased the 
rating for traumatic arthritis to twenty percent effective 
August 1989.  In June 1997  the undersigned again remanded 
the claim (for a further orthopedic examination).  In an 
October 2002 rating decision, the RO granted a temporary 
total convalescent rating following arthroscopic knee surgery 
to repair meniscal tears, effective from March 2, 2001 to May 
1, 2001.  In a December 2004 supplemental SOC, the RO added a 
10 percent rating for right knee instability under 38 C.F.R. 
§ 4.71a, Code 5257, bringing the total combined rating of the 
right knee disability to 30 percent.   

The record contains documentation of treatment and 
evaluations of right knee disability from 1982 to July 2004.  
As mentioned above VA examinations were conducted in October 
1989, July 1994, November 1997, March 1999 and March 2004. 
Generally, the severity of the veteran's knee condition has 
increased over time.  An October 2000 MRI revealed meniscal 
tears, and arthroscopic surgery to repair the tears was 
performed in March 2001.  In April 2002 a private right knee 
examination showed full range of motion and a normal 
ligamentous exam and a diagnosis of degenerative joint 
disease.  X-rays showed that the veteran had severe lateral 
compartment osteoarthritis with consequent slight valgus 
malalignment and osteoarthritis of the patellofemoral joint, 
more prominent medially.  

On VA examination of the right knee in March 2004, the 
diagnosis was three-compartment arthritis suggesting a total 
right knee replacement.   The veteran indicated that he had 
been receiving pain-killing injections into the knees every 
six months and that they had kept him going. There was an 
estimated 40 ml effusion and range of motion was 0 to 90 
degrees.  The veteran had two plus medial lateral instability 
and bone on bone crepitations.  Girth of the knee was 20 
inches as compared to 21 inches on the left, indicating a 
significant amount of wasting.  X-rays showed arthritis of 
the patellofemoral, lateral and medial compartments.  The 
examiner opined that based on the amount of pain the veteran 
suffered and his X-ray findings, total knee replacement was 
indicated.  His conclusion was that the veteran had an 
advance of his service connected right knee disability to a 
moderate to severe level. 

A June 2004 VA progress note reflects that the veteran 
received a pain killing knee injection, and that his last 
injection had been 3 and a half months prior.  

III.  Analysis

Disability ratings are based on the application of a schedule 
of ratings that reflect average earning impairment in 
civilian occupations due to the particular disability. 
Separate diagnostic codes identify specific disabilities. 38 
U.S.C.A. § 1151; 
38 C.F.R. Part 4.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that such separate 
compensable ratings may be assigned when limitation of knee 
motion is compensable or (under Diagnostic Code 5003), when 
there is X-ray evidence of arthritis together with a finding 
of painful motion.

Where there is a question as to which of two evaluations 
applies, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

The veteran's right knee disability has been rated under Code 
5257 for recurrent subluxation or lateral instability and 
under Code 5010 for arthritis due to trauma substantiated by 
X-ray findings.   

Under Code 5257, recurrent subluxation or lateral instability 
warrants a 10 percent rating when slight, a 20 percent rating 
when moderate, and a 30 percent rating when severe.

Code 5010 provides for a rating of limitation of motion under 
the diagnostic codes applicable to the affected body part.  
38 C.F.R. § 4.71a.  If limitation of motion is present, but 
noncompensable, a rating of 10 percent is for application for 
each major joint.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. [Plate II, reflects 
that normal extension of the knee is to zero degrees, and 
normal flexion is to 140 degrees.]   Id.

The two codes for rating knee disability based on limitation 
of motion are Code 5260 (for limitation of flexion) and Code 
5261 (for limitation of extension).  Under Code 5260 a 0 
percent rating is warranted when flexion is limited to 60 
degrees; 10 percent when limited to 45 degrees; 20 percent 
when limited to 30 degrees; and 30 percent when limited to 15 
degrees.  Under Code 5261, a 0 percent rating is warranted 
when extension is limited to 5 degrees; 10 percent when 
limited to 10 degrees; and 20 percent when limited to 15 
degrees.  Higher ratings are available for more severe 
limitations.  Id.

On the March 2004 VA examination, the veteran's right knee 
range of motion was measured as 0 degrees extension to 90 
degrees flexion.  The record contains no evidence that 
flexion is limited to 45 degrees so as to warrant a 10 
percent rating for limitation of flexion and no evidence that 
extension is limited to 10 degrees so as to warrant a 10 
percent rating for limitation of extension.  However, as 
mentioned above, when limitation of motion is otherwise 
noncompensable, a single (10 percent) rating is to be 
assigned under Code 5010 if there are X-ray findings of 
arthritis and satisfactory evidence of painful motion.  As 
the record contains clear X-ray documentation of multi-
compartment right knee arthritis and clear findings of 
painful motion severe enough to warrant a recommendation of 
knee replacement, the Board finds that this 10 percent rating 
is clearly warranted. 

In terms of knee instability under Code 5257, the March 2004 
VA examination also found 2+ medial lateral instability, bone 
on bone crepitations and reduced girth of the knee indicating 
a significant amount of wasting.  Additionally a June 2004 
progress note appears to indicate that the frequency of pain 
killing injections increased from six months down to 3 and 
one half months, suggesting that the existing injection 
regimen had not been successful in controlling the veteran's 
pain.  This evidence, and the examiner's conclusion that knee 
disability had progressed to a moderate to severe level, 
indicates that the veteran's right knee instability should 
either be moderate (20 percent) or severe (30 percent).  As 
the frequency for pain-killing injections is increasing, and 
as a total knee replacement has been recommended, the Board 
finds that 38 C.F.R. §  4.7 dictates that the higher (30 
percent) rating is more appropriate.   

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond what he is presently 
being compensated for.  38 C.F.R. §§4.40, 4.45, Deluca v. 
Brown 8 Vet. App. 202 (1995).


ORDER

A combined rating of 40 percent (based on a formulation of 30 
percent for instability under Code 5257 and 10 percent for 
arthritis with painful motion under Codes 5010, 5003) is 
granted for the veteran's service connected right knee 
disability; to that extent the appeal is granted subject to 
the regulations governing payment of monetary awards.   



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


